UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 97-60047
                          Summary Calendar




                            SUE H. PATE

                                                Plaintiff-Appellant


                               VERSUS


                        REGENCY SUBARU, INC.


                                                Defendant-Appellee.



           Appeal from the United States District Court
             For the Southern District of Mississippi
                         (3:95-CV-309-BN)
                          October 2, 1997


Before DUHÉ, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:1

      Appellant appeals the dismissal of her sex discrimination suit

against her former employer.     The district court dismissed the

action under Rule 37 for numerous discovery abuses after repeated

warnings and the imposition of lesser sanctions. Our review of the

record and the parties’ briefs convinces us that the district court


  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
has not abused its discretion.   Accordingly, essentially for the

reasons stated by the district court in its Opinion and Order filed

November 14, 1996, we AFFIRM.




                                 2